

116 HR 3733 IH: To remove from the John H. Chafee Coastal Barrier Resources System the areas included in Indian Peninsula Unit FL–92 and Cape San Blas Unit P–30 in Florida.
U.S. House of Representatives
2019-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3733IN THE HOUSE OF REPRESENTATIVESJuly 12, 2019Mr. Dunn introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo remove from the John H. Chafee Coastal Barrier Resources System the areas included in Indian
			 Peninsula Unit FL–92 and Cape San Blas Unit P–30 in Florida.
	
		1.Removal from John H. Chafee Coastal Barrier Resources System of areas comprising Indian Peninsula
 Unit FL–92 and Cape San Blas Unit P–30, FloridaThe areas comprising John H. Chafee Coastal Barrier Resources System Indian Peninsula Unit FL–92 and Cape San Blas Unit P–30 in Florida immediately before the enactment of this Act are not part of such system, and maps relating to such units are hereby removed from the maps referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)).
		